Honorable Arnold Smith
County Attorney
Montgomery County
Conroe, Texas
Dear Sir:                 Opinion No. Q-3872
                          Re: Do the trustees of an ind’ependent
                               school district have the authority
                               to employ a full tlme’.‘dentist
                                                             for
                               the ensuing school year and pay
                               him out of local school funds?
           We are in receipt of your letter of August 16, 1941,
fn’which you request the opinion of this department upon the
question set out as follows:
           “Please advise me whether or not the Trustees
    of the Willis Independent School District of Willis,
    Montgomery County, Texas, have the authority to em-
    ploy a full time dentist for the ensuing school
    year at a ‘specifiedsalary to be paid on a month
    to month basis, and whether or not school funds can
    be expended for such a purpose. O . . .”
           In your letter you ask whether or not “school~‘funds”
can be -expendedfor the purpose mentioned e We assume that by
school funds you are referring to local school funds, the ex-
penditure of which are authorized by Article 2827 which reads
in part as follows:
            “2   Local stihoolfunds from district taxes,
   -tuition fees of pupils not entitled to free tui-
    tion and other local sources may be used for the
    purposes enumerated for State and county funds
    and for purchasing appliances and supplies, for
    the payment of insurance premiums, janitors and
    other employes, for buying school sites, buying,
    building and repairing and renting school houses,
    and for other purposes necessary in the conduct
    of-‘thepublic schools to be determlned by the
    Board of Trustees,  the accounts and vouchers for
    county districts to be approved by the county
    superintendent; provided, that when the State
    available school fund in any city or district is
Honorable A.rnoldSmith, page 2         o-3872


    sufficient to maintain the schools thereof in
    any year for at least eight months, and leave
    a surpPJs, such surplus may be expended for the
    purposes mentioned herein.   . 0 . aU
           It is our opinion that your question is answered in
the case City of Dellas vs. Mosely, 286 S.W. 497, by the Dallas
Court of Civil Appeals. Certain of the pertinent facts stated
by the court are as follows:
          "After a careful investigation of the work-
   ing of health departments in other cities by the
   school authorities of the city of Dallas, and be-
   lieving that the efficiency of the city's free
   schools would thereby be increased, the board of
   education, by resolution duly adopted, established
   this department, and it was in force for the school
   year 1925-26. An appropriation of $30,000, or so
   much thereof as necessary, was duly made from the
   funds derived from the special taxes levied by the
   city of Dallas for maintaining its public schools,
   for the establishment and maintenance of said
   health department, A competent physician was em-
   ployed as superintendent of this department at
   a salary of $4,000 per year, and such physician
   is required to devote his entire time to this work.
   A competent woman physician was employed as assis-
   tant superintendent at a salry of $2,500.00 per
   war, and she is required to devote her entire
   time to the work. Six women nurses were employed
   for the school year of nine months, each at a
   salary of $125 per month, During a portion of
   the year a dentist was employed at a salary of
   $2,000; such dentist, however, was not in said
   departmen,&at the time of the filing of this suit,
   and is not now connected therewith, b-utit is
   assumed that a comoeten,tdentist will be employed
   in the future,


          The court stated as follows:
           "Article 2827, 1925 Revised Statutes, places
    an express limitation on the power of a school board
    in the expenditure of school funds.   e . . . I
           "It is apparent, therefore, that the correct
    solution of the question under inquiry is dependent
    largely on whether the said health department, as it
    is mair~rtaFned
                  by the said board of education, has for
Honorable Arnold Smith, page 3         o-3872


    its primary pui-poseimproving the efficiency of
    the system of public schools for the city of
    Dallas.   e O D e S
           "We are of the opinion that'the school board
    was acting under an authorized legal discretion
    when It organized and installed the health depart--
    meritfor the purposes for which same was organized,
    and that it is being conducted for a lawful and
    commendable purpose, and has increased the effi-
    clency of thenschool system of the city of Dallas.
    e ,>D . 0 s D
            The case was affirmed by the Commission of Appeals
in 17 S .W. (2d) 36 (I ~The court conclud,edas follows:
           "Modern science has conclusively established
    the fact, and the record in this case conclusively
    shows, that there is an intimate relation between
    the mind and the body, and no teacher can intelli-
    gently deal with the child's mind who ignores such
    child's physical condition. It therefore follows,
    as a matter of course, that money wisely and ju-
    diciously expended by the school board within pro-
    per limitation to ascertain the'child's physical
    condition is a wise and legitimate expense of the
    teaching p??ocesse It would not only be an injustice
    to the child to conduct the teaching process with-
    out informatf’onas to its physical condition, but
    such a system would be 8,waste of public funds,
           “We are of the opinion that the board of edu-
    cation has the right an power, under the Constitu-
    tion and laws of this state,and the charter of said
    city, to exercise sound jugment and discretion to
    pe:rfos;mand carry out the duties and powers dele-
    gated to them by law, and .thatin exercising such
    powers, they have not violated any law of this
    st;ste,OP any provision of the charter of said
    city, in’instftutlng and maintaining the system
    of medical inspection and health work shown by the
    re,cordin this  ease.”

           It is the opinion of this department, therefore, that
the trustees of the independent school district do have the
authority to employ a full time dentist for the ensufng school
year and to’pay him a sal,aryout of the I.ocalschooi funds col-
lected by said school district,
BG:mp:wc

APPROVED AU3 27 1941
s/GPover Sell&
FIRST AS:3ISTAIVT
ATTORNEY %NERAL